       Case 3:20-cv-05215-RSM Document 48 Filed 10/08/20 Page 1 of 1



 1                                                  The Honorable Judge Ricardo S. Martinez
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                    FOR THE WESTERN DISTRICT OF WASHINGTON
 8     WILLIAM CONRAD,                                   Case No. 3:20-cv-05215-RSM
 9             Plaintiff,                                ORDER STAYING CASE
10             v
11    C R BARD INCORPORATED, et al
12             Defendants,
13
14          Upon consideration of the Parties’ NOTICE OF SETTLEMENT AND JOINT
15   MOTION TO STAY DEADLINES and [PROPOSED] ORDER, and for good cause
16   appearing, IT IS HEREBY ORDERED that the Parties’ Motion is GRANTED, and all
17   deadlines are hereby stayed for one hundred and twenty (120) days after the entry of this
18   Order to allow the Parties to finalize the settlement of this matter.
19
     IT IS SO ORDERED this 8th day of October 2020.
20
21
22
23
                                                RICARDO S. MARTINEZ
24                                              CHIEF UNITED STATES DISTRICT JUDGE

25
26
27
28
